DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 18 August 2021 have been fully considered but they are not persuasive. 
Regarding claim 1, Applicant argues that the combination of Yoshikawa, Lui and Onuki do not teach or suggest “obtaining a bayer-patterned image based on the results of applying the first remosaic algorithm or the second remosaic algorithm to every signals of photodiodes for every pixel of the array of pixels” (see page 9 of Remarks).  However, the Examiner respectfully disagrees Applicant’s conclusion (the examiner notes that the prior art used in the rejection of claim 1 is Yokokawa, not Yoshikawa, for the purposes of this response, the Examiner is treating all mentions of Yoshikawa as being directed to Yokokawa).  
Applicant notes that Yokokawa “teaches blending/not blending on each pixel, while Liu teaches a remosaic circuit that operates on an entire image”.  However, the Examiner notes that claim 1 is directed to a remosaic algorithm.  Paragraph 76 of Applicant’s Specification as filed teaches that “algorithm applied to the signals detected by the image sensor to form an image may be collectively referred to as a remosaic algorithm”.  Therefore it is clear that the when interpreted in view of the specification, the remosaic algorithms are not limited to a remosaic process, but can include any processes applied to pixel signals to form an image. The only disclosed difference between the first and second remosaic algorithms is that “the second remosaic algorithm may include image processing such as low pass filtering” (paragraph 82 of the Specification as filed).  All other processing, including the actual remosaicing may be the same for both the first and second remosaicing algorithms.  The 
Yokokawa teaches a process in which disparity is calculated on a pixel by pixel basis in step S13 of figure 5 (as disclosed at paragraph 118).  Based on the disparity of the pixels, the pixels are either processed using a first algorithm in which they are not low-pass filtered (when the blending ratio is set to 0 in the process of figure 7 as disclosed at paragraph 127) or a second algorithm in which they are low-pass filtered (when the blending ratio in non-zero in the process of figure 7 as disclosed at paragraph 127).  Therefore, Yokokawa teaches “obtaining a bayer-patterned image based on the results of applying the first algorithm or the second algorithm to every signals of photodiodes for every pixel of the array of pixels”.  However, Yokokawa does not disclose that a final remosaicing is performed at the end of the algorithms.  Again, the Examiner notes that the specification as filed teaches that a remosaicing algorithm is defined as an “algorithm applied to the signals detected by the image sensor to form an image may be collectively referred to as a remosaic algorithm” (paragraph 76 of Applicant’s Specification as filed).  Yokokawa teaches first and second algorithms applied to the signals detected by the image sensor to form an image in which the signals are demosaicing is performed prior to disparity correction, however, Yokokawa does not explicitly disclose that remosaicing is part of the algorithms.  Lui teaches a remosaic algorithm in which an image is demosaiced and after all other corrections are complete, remosaicing is performed on the full resolution RGB frames (figure 3 exhibits steps 302-306 in which an image is demosaiced, corrected and then remosaiced).   Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date to include a remosaicing step at the end of each of the algorithms disclosed at Yokokawa, as taught by Liu, for the purpose of generating a mosaic image suitable for use in image processing applications (Lui paragraph 15).  
In view of the foregoing, the Examiner is not persuaded that the combination of art fails to teach the limitations of amended claim 1 as argued by the Applicant.  Therefore, claim 1 stands rejected as further detailed below.
Applicant argues that claim 11 is allowable for reasons similar to those of claim 1.  Therefore, claim 11 stands rejected for reasons similar to those of claim 1.
Regarding claims 2 and 12, Applicant argues that Yoshikawa teaches determining disparity on a pixel by pixel basis, but not between images (page 10 of Remarks).  However, the Examiner respectfully disagrees.  The Examiner notes that Applicant’s algorithms, take a single image and divides it into a left image and a right image and then determines a disparity between these images at a pixel level (paragraph 86 teaches selecting one of the first algorithm or the second based on the disparity for each pixel of the images).  Yokokawa also teaches comparing left pixels of an image to right pixels of an image and calculating a disparity between the pixels (figure 5 step S13 teaches obtaining a disparity between left and right divided pixels).  Therefore, the Examiner is not persuaded that a single image level disparity value is required for claim 2 as implied by Applicant’s Remarks.  In view of the foregoing, claims 2 and 12 stand rejected as further detailed below.
In view of the foregoing, the claims stand rejected as further detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa et al. (United States Patent Application Publication 2020/0007760), hereinafter referenced as Yokokawa, in view of Liu et al. (United States Patent Application Publication 2017/0374299), hereinafter referenced as Liu, and further in view of Onuki et al. (United States Patent Application Publication 2016/0349522), hereinafter referenced as Onuki.
Regarding claim 1, Yokokawa discloses an electronic device comprising: an image sensor including an array of pixels (figure 2 exhibits imaging device 32 as disclosed at paragraph 89), each pixel of the array of pixels including a micro lens, a plurality of photodiodes, and a color filter disposed between the plurality of photodiodes and the micro lens (figure 2 exhibits wherein each pixel include 2 photodiodes, a microlens and a color filter as disclosed at paragraph 90); a processor operatively connected to the image sensor (figure 2 exhibits image processing unit 33 as disclosed at paragraph 91); and a memory operatively connected to the processor, wherein the memory stores one or more instructions that, when executed by the image sensor (paragraph 351 teaches that processing unit 33 uses a program stored in a memory), cause the image sensor to perform a plurality of operations, the plurality of operations comprising: in the high-resolution mode (paragraph 86 teaches that the disclosed imaging mode is a high-resolution imaging mode), calculating a disparity based on signals detected from the plurality of photodiodes (figure 5 exhibits step S13 in which disparity is calculated as disclosed at paragraph 118); according to the determination that the disparity is not greater than a threshold value, applying a first algorithm to the signals (figure 7 exhibits an algorithm, wherein if the disparity is less than t0 then a blending process is not performed because the blending ratio is set to 0 as disclosed at 127, when the left and right pixels are not blended with a pupil pixel, this is considered a first algorithm, in combination with the other processes of the algorithm); according to the determination that the disparity is greater than the threshold value, applying a second algorithm to the signals (figure 7 exhibits wherein the processing unit performs a different algorithm, wherein if the disparity is greater than t0 then a blending process is performed because the blending ratio is set to greater than 0 as disclosed at 127, when the left and right pixels are blended with a pupil pixel, this is considered a second algorithm, different from the first algorithm in which blending with a pupil pixel is not performed, in combination with the other processes of the algorithm).  However, Yokokawa fails to disclose determining whether the image sensor is in a high-resolution mode and performing the disparity calculation based on this determination, wherein the algorithms are remosaic algorithms and obtaining a bayer-patterned image based on the results of applying the first remosaic algorithm or the second remosaic algorithm to every signals of photodiodes for every pixel of the array of pixels.
Liu is a similar or analogous system to the claimed invention as evidenced Liu teaches an imaging device wherein the motivation of generating a mosaic image suitable for use in image processing applications (Liu paragraph 15) would have prompted a predictable variation of Yokokawa by applying Liu’s known principal of performing remosaicing on full resolution red, green, and blue frames to generate a color corrected Bayer image frame (figure 3 exhibits wherein remosaicing is performed on the corrected full resolution RGB frames as disclosed at paragraph 27).  When applying this known technique to Yokokawa, it would have been obvious to a person having ordinary skill in the art to include the remosaic circuit 306 taught by Liu after zoom processing circuit 53 of Yokokawa such that the combination obtains a bayer-patterned image based on the results of applying the first remosaic algorithm or the second remosaic algorithm to every signals of photodiodes for every pixel of the array of pixels (by remosaicing after all pixels have been processed by the zoom processing section 53, the obtained remosaiced image would be based on the results of applying either the first algorithm or the second to each pixel of the array by zoom processing section 53).
In view of the motivations such as generating a mosaic image suitable for use in image processing applications (Liu paragraph 15) one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yokokawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Yokokawa in view of Liu fails to disclose determining whether the image sensor is in a high-resolution mode and performing the disparity calculation based on this determination.
Onuki is a similar or analogous system to the claimed invention as evidenced Onuki teaches an imaging device wherein the motivation of providing a low resolution image suitable for live view display would have prompted a predictable variation of Yokokawa by applying Onuki’s known principal of determining whether an imaging device is in a high resolution mode for still image capturing or a low resolution mode for live view imaging and performing high resolution processing according to the determination that the image sensor is in the high resolution mode (figure 12 exhibits step S116 wherein it is determined if the image capturing device should enter into a still image capturing mode and the image is processed according to this determination).  When applying this known technique to Yokokawa in which the disparity calculation is part of the high resolution processing, it would have been obvious that the disparity calculation performed as part of the high resolution processing (as taught by Yokokawa) would be according to the determination that the image sensor is in the high-resolution mode since the high-resolution processing taught by Oniki occurs according to the determination that the image sensor is in the high resolution mode.
In view of the motivations such as providing a low resolution image suitable for live view one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yokokawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 4, Yokokawa, in view of Liu and further in view of Onuki discloses everything claimed as applied above (see claim 1), in addition, Liu discloses wherein the first remosaic algorithm is an algorithm that forms the Bayer-patterned image based on the signals detected by the plurality of photodiodes while maintaining the high resolution (figure 3 exhibits wherein remosaicing is performed on the corrected full resolution RGB frames as disclosed at paragraph 27).
Regarding claim 5, Yokokawa, in view of Liu and further in view of Onuki discloses everything claimed as applied above (see claim 1), in addition, Liu discloses wherein the second remosaic algorithm is an algorithm that forms the Bayer-patterned image based on the signals detected by the plurality of photodiodes (figure 3 exhibits wherein remosaicing is performed on the corrected full resolution RGB frames as disclosed at paragraph 27) and Yokokawa discloses that the second algorithm compensates for an artifact occurring from a phase difference between signals (figure 7 exhibits wherein the remosaic algorithm performs a different algorithm, wherein if the disparity is greater than t0 then a blending process is performed because the blending ratio is set to greater than 0 as disclosed at 127, when the left and right pixels are blended with a pupil pixel, this compensates for the detected defocus by low-pass filtering the pixel values having a large disparity with a local average pixel value of a corresponding pupil pixel as disclosed at paragraphs 145-149).
Regarding claim 6, Yokokawa, in view of Liu and further in view of Onuki discloses everything claimed as applied above (see claim 1), in addition, Yokokawa discloses wherein the plurality of operations further comprise: applying the first remosaic algorithm to some pixels of the array of pixels and applying the second remosaic algorithm to some pixels of the array of pixels (figure 7 exhibits a remosaic algorithm, in which the disparity is less than the threshold t0 then a blending process is not performed because the blending ratio is set to 0 as disclosed at paragraph 127, when the left and right pixels are not blended with a pupil pixel, this is considered a first algorithm, in combination with the other processes of the algorithm).
Regarding claim 7, Yokokawa, in view of Liu and further in view of Onuki discloses everything claimed as applied above (see claim 1), however, Yokokawa fails to disclose wherein the plurality of operations further comprise: when the result of determining whether the image sensor is in the high-resolution mode indicates that the image sensor is in a low-resolution mode, processing the signals detected from the plurality of photodiodes included in the each pixel of the array of pixels, as a single signal.
Onuki is a similar or analogous system to the claimed invention as evidenced Onuki teaches an imaging device wherein the motivation of reducing processing time by providing a low resolution image suitable for live view display or a high resolution still image would have prompted a predictable variation of Yokokawa by applying Onuki’s known principal of when the result of determining whether the image sensor is in the high- resolution mode indicates that the image sensor is in a low-resolution mode, processing the signals detected from the plurality of photodiodes included in the pixel, as a single signal (figure 12 exhibits step S112 wherein it is determined if the image capturing device is in a low resolution mode for live view images then signals from phase pixels are added as disclosed at paragraphs 43 and 112).  
In view of the motivations such as reducing processing time by providing a low resolution image suitable for live view display or a high resolution still image one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yokokawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 8, Yokokawa, in view of Liu and further in view of Onuki discloses everything claimed as applied above (see claim 1), in addition, Yokokawa discloses wherein the plurality of operations further comprise: when the disparity is not greater than the threshold value, determining that the image sensor is in a focused state; and when the disparity is greater than the threshold value, determine that the image sensor is in an out-of-focus state (paragraph 79 teaches that deviation corresponds to an amount of defocus, therefore when the disparity is less than t0 the divided pixels are considered to be in-focus and when the disparity is greater than t0 the divided pixels are considered to be out of focus).
Regarding claim 9, Yokokawa, in view of Liu and further in view of Onuki discloses everything claimed as applied above (see claim 1), in addition, Yokokawa discloses wherein the second remosaic algorithm includes low pass filtering processing (figure 7 exhibits wherein if the disparity is greater than t0 then a blending process is performed because the blending ratio is set to greater than 0 as disclosed at 127, when the left and right pixels are blended with a pupil pixel, this compensates for the detected defocus by low-pass filtering the pixel values having a large disparity with a local average pixel value of a corresponding pupil pixel as disclosed at paragraphs 145-149).
Regarding claim 10, Yokokawa, in view of Liu and further in view of Onuki discloses everything claimed as applied above (see claim 1), in addition, Onuki discloses wherein whether the image sensor is in the high-resolution mode is determined by a power state of the electronic device, illuminance, or settings of a user (figure 12 exhibits wherein the device enters a low resolution live view state in response to a user setting of still image mode at step S103 and enters into a high resolution mode in response to a user setting of performing still image recording at step S116 as disclosed at paragraphs 115 and 121).
Claim 11, a method, corresponds to and is analyzed the same as the device of claim 1.
Claim 14, a method, corresponds to and is analyzed the same as the device of claim 4.
Claim 15, a method, corresponds to and is analyzed the same as the device of claim 5.
Claim 16, a method, corresponds to and is analyzed the same as the device of claim 6.
Claim 17, a method, corresponds to and is analyzed the same as the device of claim 7.
Claim 18, a method, corresponds to and is analyzed the same as the device of claim 8.
Claim 19, a method, corresponds to and is analyzed the same as the device of claim 9.
Claim 20, a method, corresponds to and is analyzed the same as the device of claim 10.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa, in view of Liu in view of Onuki and further in view of Miura (United States Patent Application Publication 2020/0194484).
Regarding claim 2, Yokokawa, in view of Liu and further in view of Onuki discloses everything claimed as applied above (see claim 1), in addition, Yokoyama discloses calculating the disparity between the first image and the second image by comparing a distance between a center of an object in the first image and the center of the object in the second image (paragraphs 118-123 teach determining a disparity using a block matching algorithm in which the center of an object, a block, in each image is determined and used to calculate a disparity vector between the two pixels which constitute the similar region).  However, Yokoyama fails to disclose wherein the plurality of photodiodes are arranged in a square shape such that a horizontal number of photodiodes is identical to a vertical number of photodiodes, the square having a left half and a right half and wherein the plurality of operations further comprise: synthesizing signals of the photodiodes of the left half to form a first image; synthesizing signals of the photodiodes of the right half to form a second image.
Yokokawa teaches using left and right photodiodes within a single pixel.  Miura teaches that a two photodiode pixel can be substituted for a four photodiode pixel in which the plurality of photodiodes are arranged in a square shape such that a horizontal number of photodiodes is identical to a vertical number of photodiodes, the square having a left half and a right half (figure 4 exhibits a 4 photodiode structure as disclosed at paragraph 61; figure 11 exhibits wherein pixels on a same side are added to generate left and right pixel signals as disclosed at paragraph 99; paragraph 98 teaches that the added pixel values can be processed in the same way as a 2 photodiode structure).  Because both Yokokawa and Miura disclose methods for obtaining left and right pixel signals, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of generating phase difference signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 12, a method, corresponds to and is analyzed the same as the device of claim 2.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yokokawa, in view of Liu in view of Onuki and further in view of Saito et al. (United States Patent Application Publication 2015/0195446), hereinafter referenced as Saito.
Regarding claim 3, Yokokawa, in view of Liu and further in view of Onuki discloses everything claimed as applied above (see claim 1), however, Yokokawa fails to disclose wherein the threshold value is determined based on at least one of settings of a user, an environment during shooting of the image sensor, or a result of analyzing an image captured by the image sensor.
Saito is a similar or analogous system to the claimed invention as evidenced Saito teaches an imaging device wherein the motivation of improving the accuracy of phase difference processing would have prompted a predictable variation of Yokokawa by applying Saito’s known principal of determining a disparity threshold based on a result of analyzing an image captured by the image sensor (figure 18 exhibits a process wherein based on analyzing an image brightness, threshold for determining a boundary between in focus and out of focus phase differences is adjusted between value 1 in step 302 and value 2 in step 304 as disclosed at paragraph 114).
In view of the motivations such as of improving the accuracy of phase difference processing one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yokokawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 13, a method, corresponds to and is analyzed the same as the device of claim 3.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696